United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 28, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-41002
                         Summary Calendar



                       CEDRIC CHARLES FIGGS,

                                    Plaintiff-Appellant,

                              versus

  VICTOR J. VRAZEL; CHARLES LACKEY; LAURIE MEDIA; KERRY DIXON;
         MARK DIAZ; LEPHER JENKINS; HURKALOT, Director,

                                    Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. C-99-CV-81
                       --------------------

Before JONES, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cedric Charles Figgs, Texas prisoner # 623481, appeals the

dismissal of his 42 U.S.C. § 1983 complaint.   Figgs argues that the

district court erred in not raising the res judicata bar with

regard to his due process and malicious prosecution claims until

the pretrial conference and that the res judicata bar does not

apply.   Regardless of whether the district court properly raised

the res judicata bar sua sponte, see Mowbray v. Cameron County,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 03-41002
                                       -2-

Texas, 274 F.3d 269, 281 (5th Cir. 2001), as the district court

alternatively found, Figgs’s claims against Victor J. Vrazel and

Kerry Dixon failed as a matter of law.               See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

     There is no longer a freestanding section 1983 claim for

malicious prosecution in this circuit.           Castellano v. Fragozo, 352
F.3d 939 (5th Cir. 2003).        Thus, Figgs’ claim that Vrazel initiated

disciplinary proceedings against him without probable cause does

not state a claim.        In any event, as the district court concluded,

Vrazel     had    probable   cause      for   initiating      the    disciplinary

proceeding.        Therefore,     the    district     court    did   not   err    in

dismissing Figgs’s claim against Vrazel.

     Figgs also admitted at the pretrial hearing that he never

asked that witnesses be present. Therefore, the district court did

not err in dismissing sua sponte Figgs’s claim against Dixon for

not allowing him to call witnesses at his disciplinary hearing.

Finally,    the    fact   that   there    was   no    tape    recording    of    the

disciplinary proceeding is insufficient to establish a procedural

due-process violation.        See Wolff v. McDonnell, 418 U.S. 539, 558

(1974).

     Figgs argues that the law-of-the-case doctrine dictates that

he receive a favorable ruling because the district court’s final

decision conflicts with its ruling on the summary-judgment motion

that there were outstanding fact questions precluding summary

judgment.    However, those fact questions were answered during the
                                 No. 03-41002
                                      -3-

pretrial hearing, and the district court’s dismissal of Figgs’s

claims against Vrazel and Dixon does not violate the law-of-the-

case doctrine.    See Clifford v. Gibbs, 298 F.3d 328, 331 (5th Cir.

2002)

      Figgs also argues that the district court erred in denying his

requests that counsel be appointed.          However, Figgs’s claims were

not complex, his pleadings adequately advanced his claims and took

advantage of the rules of discovery, and he successfully appealed

the   initial   dismissal   to    this    court    and   opposed   dispositive

motions.   Figgs’s claims were based on his own direct experiences

and did not require extensive investigation.              Additionally, this

case was resolved before trial.              As Figgs has not presented

exceptional circumstances warranting the appointment of counsel,

the district court did not abuse its discretion in denying his

motion to appoint counsel.        See Ulmer v. Chancellor, 691 F.2d 209,

213 (5th Cir. 1982).

      Finally, Figgs argues that, in response to his discovery

motions, the district court should have ordered the defendants to

conduct an inventory of the prior and instant lawsuits to determine

what had been taken from him.            However, Figgs did not move the

court for a complete “inventory” but made specific requests for,

inter   alia,    the   defendants’       answers   to    interrogatories   and

admissions.     The district court’s discovery decisions were not an

abuse of discretion.     See Moore v. Willis Indep. School Dist., 233
                          No. 03-41002
                               -4-

F.3d 871, 876 (5th Cir. 2000).   The judgment of the district court

is AFFIRMED.